Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 17 May 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




My Dear Mother
Ealing 17th: May 1816.


Within a few days I have received your two very kind letters of April and am sincerely grieved to find your health still continues so poorly the fine season will I still flatter myself restore you to your wonted strength and entirely relieve you from your present complaints.
In my last I mentioned to you, that I expected to attend at the Royal Nuptials which took place on the second of May—We were invited in form and arrived at Carlton House at eight o’clock where we found  a select company, consisting of the great Officers of the Crown and Ladies, the Queens Household, Princes &c &c. and the Foreign Ambassadors and Ladies, The Queen and Princesses came in at 9 o’clock and a few minutes after the bride and bridegroom. The Princess is very fair and very much like the Royal family. The Prince of Cobourg a handsome man about five and twenty the ceremony was performed by the Arch Bishop of Canterbury immediately after which they retired and the Queen sat down to cards the rest of the company partook of refreshments and remained there until twelve oclock.
Yesterday there was a Drawing room at the Queen’s which was the most crowded and the most splendid ever seen in this Country The Queen stood during the whole of the time from two o-clock to half past five I who had the advantage of standing by an open window the whole time I was at court was so completely exhausted I could scarcely stand when I got home and I cannot conceive how her Majesty got through the fatigue with out suffering materially. The Dresses were richer than they have been for many years and of course very expensive mine was a white net petticoat embroidered in Silver with draperies of spotted silver net looped with Silver tassels, the train rose colour trimmed with silver to correspond. It was generally admired for its richness and simplicity. The Dress I wore at the Wedding was likewise white net richly embroidered in Silver with an elegant Border Silver Lama the train Blue embroidered to match and trimmed with a rich trimming of spotted net the train very long worn down and the Dress without a hoop. I have been thus particular because I thought it would give you pleasure Mr. Adams wore a Blue Cloth Coat richly embroidered in Gold with white Waiscoat he his is in full health and looking better than I ever saw him he presented Mr. Smith, and Mr. King. The Princess Elizabeth made many enquiries after my father who she said she perfectly remembered.
I dined one day last Week in company with Mr: & Mrs: Liston who requested me to remember them most particularly to you Mrs: L. said she had passed many very happy days in America and she should always retain an affection for that Country They are just returned from Constantinople on a leave of absence Mrs: Liston is so unwell she has just gone to Bath with a view to her recovery, she has a bad cold which has settled on her lungs.
I see by a Washington Paper that the Bill to encrease the Salaries has not passed. the members of Congress it appears only understand the art of taking care of themselves If they ought to be ashamed of doing so little as they proposed how much more ought they to blush at having done less?
Adieu, my dear Mother present me most respectfully to the President and kindly to all the family and believe me ever yours

L. C.Adams


